Citation Nr: 0726000	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a stroke, to include as secondary 
to post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic real failure, to include as secondary 
to post-traumatic stress disorder (PTSD).  

3.  Entitlement to an increased evaluation for polycystic 
ovarian disease with postoperative laparoscopy, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to May 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
granted an increased evaluation of 30 percent for post-
operative residuals of laparoscopy for questionable ovarian 
cyst, and found that new and material evidence had not been 
submitted sufficient to reopen claims of entitlement to 
service connection for migraines, chronic renal failure, 
stomach ulcers, and residuals of a stroke.  

In June 2007 the RO granted service connection for migraines 
and stomach ulcers.  This grant constitutes a full grant of 
the benefit sought in regard to those issues.  

In the June 2007 supplemental statement of the case (SOC) the 
RO found that new and material evidence had been submitted 
regarding the claims for service connection for residuals of 
a stroke and chronic renal failure and denied service 
connection on the merits.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the fact that the RO has discussed the 
merits of the underlying service connection claims during the 
appeal, the Board must make independent determinations as to 
whether new and material evidence has been presented before 
reaching the merits of the service connection claims, and, 
so, the issues on appeal have been characterized as indicated 
on the first page of this decision.  


FINDING OF FACT

On July 31, 2007, prior to the promulgation of a decision in 
the appeal, the Board received a statement from the veteran 
requesting withdrawal of her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made only by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

In the July 2007 SSOC response, the veteran indicated that 
she was satisfied with the decision regarding her appeal and 
wished to withdraw her appeal.  As the veteran has withdrawn 
her current appeal, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


